 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPine Manor Nursing Home, Inc. and Laborers' LocalUnion No. 246, a/w Laborers' International Unionof North America, AFL-CIO. Case 15-CA-6101June 20, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 23, 1977, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Pine ManorNursing Home, Inc., Tuskegee, Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Producrs,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Respondent has requested oral argument. The request is herebydenied as the record, the exceptions, and briefs adequately present the issuesand the positions of the parties.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Tuskegee, Alabama, on September 20 and 21,1976. Upon a charge filed and served May 17, 1976, and anamended charge filed and served on July 16, the RegionalDirector for Region 15 issued the complaint in thisproceeding on July 28, 1976. The complaint alleges thatPine Manor Nursing Home, Inc., herein called Respondentor the Company, violated Section 8(aXi) and (5) of the Actby unilaterally and without notice to Laborers' .LocalUnion No. 246, a/w Laborers' International Untin ofNorth America, AFL-CIO, herein called the Union,instituting and implementing a group hospitalization andlife insurance program and further by failing and refusingto bargain with the Union in good faith. Respondent filedan answer denying the commission of unfair laborpractices.IssuEsWhether since November 17, 1975, Respondent hasrefused to bargain in good faith with the Union asexclusive representative of its employees, without anyintention of entering into a collective-bargaining agree-ment.Whether on or about April 1, 1976, Respondentunilaterally and without notice implemented a grouphospitalization and life insurance program covering em-ployees in the bargaining unit.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefssubmitted by the General Counsel and Respondent havebeen carefully considered.Upon the entire record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent, an Alabama corporation, is engaged innursing care at its nursing home facility in Tuskegee,Alabama. During the past year preceding the issuance ofthe complaint herein, Respondent received gross revenuesin excess of $100,000. At the hearing Respondent admittedand I find that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAn election was conducted among Respondent's em-ployees on February 11, 1975, in which the Union obtaineda majority of the votes. The Company thereafter filedtimely objections and, after consideration by the RegionalDirector and the Board, the Board certified the Union as230 NLRB No. 40320 PINE MANOR NURSING HOMEthe exclusive bargaining representative of the employees inthe unit on June 2, 1975.'On April 24, 1975, during the pendency of the investiga-tion of objections, the Union wrote Respondent requestinga meeting for the purposes of contract negotiations andfurther requesting that Respondent submit certain infor-mation regarding employees' names, classifications, andother data relating to the employees. Respondent's counselreplied on May 13 stating that it would not bargain at thattime since a certification has not as yet issued. Theinformation requested was not then delivered, nor has therequest ever been complied with in its entirety.B. FactsThe first meeting for the purposes of bargaining was heldat Respondent's premises on August 11 or 12, 1975.2 At theoutset Respondent, who was represented by its executivedirector, Virginia Y. Cook and its attorney, Carl A.Morring, Jr., protested the presence of a former employeeas a member of the Union's negotiating committee.However, Joseph D. Speller, international representative ofthe Union, who represented the Union throughout thecourse of negotiations, insisted that this person remain andhe did. The Union then presented a package of 16proposals and requested to see company proposals.Morring stated that he had been too busy with courtmatters and therefore had not the time to prepareproposals for Respondent. He suggested however thatSpeller read the Union's proposals and he would then askquestions and inquire about them. According to Speller, heread the Union's proposal as to jury duty and, althoughCook stated that in her view there was no need for thisproposal at all, Morring said that he would feel obliged tocomply with state law. Speller stated that there was nofurther discussion of jury duty. Morring testified that aftersuggesting certain additions and deletions to the jury clauseas originally proposed by the Union, language acceptableto both parties was agreed upon for inclusion in anagreement when one would finally be drafted.Speller also read a proposal as to civic responsibilitiesdealing mainly with the opportunity employees shouldhave to vote in elections. It was Mrs. Cook's feeling thatemployees should vote on their own time, Speller said thatthe Company did not offer to rephrase the union proposalor make a counterproposal. Both Morring and Cooktestified that a proposal called civic responsibilities wasdiscussed along with the question of jury duty and that theparties had agreed on language which would be acceptableif a contract were signed. They were unable to give anydetails as to the so-called civic responsibility proposal ori The appropriate unit as certified by the Board is:All nurses aides, orderlies, dietary department employees, housekeep-ing department employees, and laundry employees; excluding regis-tered nurses, charge licensed practical nurses, executive secretaries,watchmen and/or guards and supervisors as defined in the Act.2 The exact date is in doubt but it is of no moment.3 1 find that in these matters as well as other subjects to be hereinafterdiscussed. I am unable to credit the testimony of Cook. When she took thestand, she apparently had no real recollection of what occurred at thesevarious bargaining sessions. She first attempted to testify from notesadmittedly made and prepared by her attorney. She herself had made nothe language that was agreed upon nor are there anydocuments or evidence indicating what the final languagewould be.3Speller then read a proposal for a bulletin board andexplained the rationale for it when pressed by Cook andMorring. Cook stated that there was no need for such aboard, but if there was going to be one the Union wouldhave to procure and pay for it. Both Cook and Morringstated that agreement had been reached whereby Respon-dent would provide the space if the Union brought thebulletin board.Speller then read a proposal for two rest breaks andCook replied that the employees were already receiving oneand she was not about to agree to two breaks. In hertestimony Cook maintained that she finally agreed to tworest breaks, but Morring did not include such agreement inhis recital of what occurred at the August 12 meeting.Speller began to read a proposal for promotionalopportunities but was interrupted by Cook who said therewas no need since employees only worked in threeclassifications, laundry, housekeeping, and nursing andthat she would not agree to any such proposal.The parties met again on August 18, 1975, according toSpeller. Neither Cook nor Morring referred to a meeting onthis date during the course of their testimony, both of themindicating that the next meeting occurred on November 20.While Speller agrees that there was a meeting on Novem-ber 20, he asserts they also met on August 18. As Spellertestified in a direct, sincere, forceful, and well-organizedmanner, as contrasted with the testimony of Cook, I shallcredit his testimony to the effect that there was a meetingon August 18.At the August 18 meeting attended by Speller, Morring,and Cook, the Union made no new or additional proposalsnor did the Company present any counterproposalsalthough requested to do so by Speller. Morring repliedthat he did not have the time to prepare anything becausehe had been too busy. Speller commenced by reading theUnion's third proposal relating to medical services whichincluded a provision for free physical examinations. Spellermaintained that Respondent should give all new employeesa physical examination. Cook would not agree, stating thatif the employees needed physicals they could go to thecounty health department and moreover the Companycould not afford these examinations. She did say that herhusband, Dr. Cook, came over once a year for an annualexamination of employees. Her reply was similar withregard to that portion of this proposal that Respondentmake available immunization shots, maintaining thatemployees could receive them at the public healthcontemporaneous notes at the hearing. Cook thereafter left the stand and inthe hearing room she appeared to be making notes while her attorney wastestifying as well as utilizing the notes made by the attorney to refresh herown recollection. She resumed the stand and her testimony concerning thebargaining sessions was elicited after she consulted her notes made at thehearing or through flagrantly leading questions. In addition it appeared thather affidavit given to the Board agents during the course of the investigationof this matter was oftentimes at variance with her testimony. Thus, inconnection with the matters of jury duty, civic responsibilities, and bulletinboard proposals, her statement revealed that she could not recall them beingdiscussed at this particular meeting and that the only thing she rememberedbeing agreed upon was that Speller would submit proposals to the Companyat their next meeting.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment. Nor would Cook agree to emergency medicaltreatment for an employee who became ill on the job.Respondent's representatives made it clear at thismeeting that it would not discuss any of the proposals inthe Union's submission of August 11 which entailed anyfinancial cost to Respondent because it would not discussany matter dealing with economic questions. When Spellerstated that the Union was attempting to negotiate in goodfaith, Morring said that he is only required to discuss butnot to agree. There ensued some discussion concerning theUnion's proposal as to disciplinary and adverse actionsand, as no agreement was reached, Speller suggested thatRespondent give the Union a counterproposal and Mor-ring said he would get back to him on it. At the end of thismeeting, Speller specifically asked Morring when theCompany would submit counterproposals and Morringreplied that he could not give a specific date but it wouldbe in due time.On October 17, in accordance with a commitment hemade at the August 18 meeting, Speller transmitted onbehalf of the Union a second package containing addition-al proposals including economic subjects. The parties didmeet on November 20 and once more Speller askedMorring for company proposals, but Morring told him hehad been too busy and did not have an opportunity toprepare them. In response to a comment by Speller that theUnion was prepared to negotiate around the clock ifnecessary to obtain some improvements for the employeesbefore the holidays, Cook stated that the Company couldnot afford to grant a pay raise or agree to improvements infringe benefits because it was in the red. At this meeting theUnion's holiday proposal which contained a provision for 7paid holidays was discussed. Cook said that she would notagree to this under any circumstances and would onlyagree to continue the 5 holidays. Later in the meetingSpeller told the Company that in order to show movementthe Union would consider accepting 6 days of holiday pay,but Cook again said that she would not accept anythingmore than 5 days. Speller then tried to discuss thecompensation and classification proposal of the Union andCook again repeated that she could not afford any payraises. Speller requested a counterproposal on this matter,but Cook made it clear to him that the Company was notgoing to give any proposal with regard to wages and indeedthe Union never received one. Morring testified that thismeeting on November 20 was a short one and nothing wasreally accomplished. He does recall Speller mentioningwages and indicates that there was some discussionconcerning the Union's proposal as to a no-strike no-lockout clause. Morring also said that it was at this meetingthat Respondent mentioned to the Union its own effort toimplement an insurance program. On the other hand, Cookwho at first was not sure whether the insurance matter wasbrought up at this meeting or a later one in Decemberfinally fixed on December 8 as the time that the Companyitself mentioned insurance. Louise Hubbard, the nursinghome administrator, stated that she attended all of thebargaining sessions and on direct examination stated thatshe was not sure that insurance was discussed at thisNovember 20 meeting. On cross-examination, she said thatinsurance was discussed on November 20 in connectionwith a proposal made by Speller.The next meeting was on December 8 which began bySpeller asking Morring why the Company had been slow insubmitting proposals and Morring reiterated that he hadbeen too busy. Speller again emphasized that the Unionwas anxious to reach an agreement before Christmas, butCook repeated that the Company could not afford to givethem anything and she was not going to give themanything. At this meeting, Speller attempted to discuss theUnion's seniority proposal and Cook said it was notacceptable and there was no need to discuss it. However,Morring stated he would review the proposal and give acounterproposal on seniority. Holidays were again men-tioned but Cook once more said she was not going tochange from 5 holidays. In the course of this meeting,Speller pointed out that as a result of the Company's tacticsthere might be a strike. Morring continued to state that hewas not obligated to agree but only to sit down at thebargaining table. When Speller offered to modify theUnion's position as to compensation, Cook and Morringsaid this would make no difference because the nursinghome was being operated at a loss and they could not agreeto any wage increase. According to Speller they thendiscussed the Union's proposed sick leave plan in conjunc-tion with the insurance program proposed by the Union.Cook replied that the Company could not afford that typeof fringe benefit. Morring and Cook both stated that thiswas a short meeting because Cook was ill. Cook said that atthis meeting she mentioned that Respondent was goingthrough with its own insurance program. However, oncross-examination she stated as appeared in her affidavitthat she had only talked about insurance in October orNovember and in February rather than in December.The next meeting occurred on January 20 at theCompany's premises. A mediator from the Federal Media-tion and Conciliation Service, Reebals, was present at thismeeting, the FMCS having previously been notified andrequested to attend by the Union. Respondent submitted aproposal concerning seniority, which was not discussed asthe Union required time to review it. Speller then askedMorring for the Company's counterproposal on economicissues. At this point Cook said that Respondent could notafford increases and no proposals on economic matterswere ever going to be made by the Company to the Union.When Speller reminded them that they were there tonegotiate in good faith and it appears that the Companywas dragging its feet, Cook said that she just wished thatthe Union would go away. Speller then brought up hisholiday proposal telling Cook he believed that MartinLuther King's birthday was sensitive in Alabama and theblack people would like to celebrate it. Cook's position wasthat she would only agree to 5 holidays but that the peoplecould take any 5 days they wanted. There was then somediscussion of the Union's medical services proposal, withCook and Morring adhering to their original position thatemployees wanting physicals or shots could get them at thecounty health department. Speller then brought up theUnion's insurance and sick leave proposal discussing theminterchangeably. However, Cook reiterated Respondent'sposition that it could not afford any such proposals and322 PINE MANOR NURSING HOMEwould not accept them. After the discussion aboutinsurance and sick leave, the mediator suggested that hespeak separately with each of the parties. Following itscaucus with the mediator, the Union came forth andwithdrew a number of its proposals including a night bonusplan, shift differential, educational leave, retirement plan,and insurance plan. Upon this action, Cook commentedthat the Union had made the right decision because shewas not about to respond to these proposals as theCompany was broke. Actually, the Union never receivedany counterproposal from the Company dealing witheconomics.The testimony of Respondent's witnesses concerning thediscussion of these matters related by Speller in connectionwith the meeting on January 20 is contained in theiraccounts of events allegedly occurring at the February 11meeting. This is undoubtedly caused by the fact thatRespondent's witnesses had no recollection of the meetingon August 18 which results in the parties having a differentchronology. In any case Morring testified that the mediatorwas present at the February 11 meeting. Both Morring andCook testified substantially that during this meeting Cooktold Speller that she had been working on an insuranceprogram for all eight of their homes for at least 2 years buthad stopped it because of the pending matters before theNational Labor Relations Board. She said that nownegotiations with an insurance agent had reached the pointwhere she would like to institute this program. Accordingto Cook, she said that she had two very good plans andSpeller replied "that was great," and "that was what he wasthere for," and she should go ahead and give these benefitsto the employees. He said he would withdraw his plan,which he did. Morring and Cook stated that this was theend of the insurance proposal. They also said there wasnothing in writing either from the Union or Respondentconfirming it or any other documentation relating toinsurance. Other witnesses, Hubbard, the administratorand Sasser, an administrator of one of the other of Cook'snursing homes, testified generally that the Union withdrewits insurance proposal at the meeting on February 11; andWright, a witness on behalf of the Union, testified thatinsurance was not discussed at that particular meeting. Inhis testimony on rebuttal, Speller himself responded toquestions on this subject by stating it was on February Ithat he withdrew his insurance program proposal alongwith other proposals following a caucus with the mediator.Prior thereto he had testified that this occurred on January20. While the substance rather than the date is theimportant factor, I find upon all the evidence that theUnion did in fact withdraw its insurance proposal onFebruary II. However, I further find that, following acaucus with the mediator, it withdrew the insuranceproposal along with other proposals in an apparent effortto encourage movement at the bargaining table, ratherthan because the Company was going to institute its ownprogram as testified by Cook and other witnesses forRespondent. Apart from my general credibility resolutiondiscussed above, this appears to me to be the mostplausible occurrence. Noting the lack of any writing on thissubject, it is hardly likely that the Union would havewithdrawn its proposal in the manner suggested byRespondent without obtaining any knowledge as to thedetails of the Company's insurance plan, a fact which isconfirmed by the testimony of Respondent's witnesses.Speller further testified that at the January 20 meetingthere was a discussion of the Union's proposed no-strike/no-lockout clause. This proposal contained languageto the effect that the Union would not cause a workstoppage in the event of a dispute and the Union would notsanction or encourage such a strike and indeed wouldencourage employees to return to work. Morring statedthat in his opinion unions did not seem able to control theworkers and he wanted a provision which would cancel thecontract in the event employees went on strike and failedimmediately to return. Morring finally said that he wouldtry to get language on no-strike/no-lockout which hewould send to Speller. Speller also attempted to have somediscussion concerning uniforms, but Cook said that shewould not undertake any additional expense in that areabecause the Company was already paying an additional 5cents an hour for uniforms and she could not afford more,even though Speller maintained that the 5 cents currentlybeing paid was insufficient for employees to purchase andmaintain uniforms. Speller sought to discuss the annualleave or vacation proposal, but Cook said that she wouldnot agree to the Union's proposal of 2 weeks after 2 yearsunder any circumstances as the employees were alreadygetting I week after I year and the Company could notafford anything more than that. Speller's attempt to discussmodifications in the Union's wage plan was met with aresponse from Cook that there would be absolutely nomovement or counterproposals on this or other economicmatters.There was no testimony by Respondent's witnessesconcerning discussions, on January 20, on the subjects ofleave of absence, uniforms, annual leave, and wages asrelated above by Speller. It is clear, however, that thepositions of the parties regarding no-strike/no-lockoutremained the same as reported by Speller regardless of thedates on which those positions were set forth. Similarly, asto the proposals on vacation, uniforms, and wages, theCompany's position remained consistent that it would notmove on any of these things as they involved economicmatters. Both Cook and Morring did testify, however, thatthere was discussion on January 20 concerning thevacation proposal, maintaining that the language wasagreeable except that the Union sought 6 holidays and theCompany remained firm on its offer of 5.On January 26, 1976, the Union transmitted somemodified proposals regarding paid sick leave, paid vaca-tion, and compensation and classification. Also on January28, Respondent's counsel sent the Union counterproposalson the subjects of holidays, emergency leave, and leave ofabsence. Both parties agree that the mediator was presentat the February II meeting, but, as set forth above, theydisagree as to what subjects were discussed at the meeting.Speller testified that Morring read the Company's holidayproposal offering only 5 holidays. Speller attempted to getthe Company to agree to a sixth holiday on Martin LutherKing's birthday, but Cook reiterated that she would notagree to more than 5 holidays. There was some discussionas to union representation, Speller requesting that the323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstewards be given time to represent employees. AlthoughCook said that they would have to do this on their time,Morring suggested that perhaps something could beworked out. It was at this meeting, according to Speller,that, after a caucus with the mediator, the Union toldMorring that it was time for management to demonstratethat it was willing to negotiate in good faith that the Unionhas exhibited this by withdrawing some proposals, and theCompany should try to reach an agreement. Speller statedthat if there were no movement, the Union would invokesection 8(g) of the Act. Morring told Speller to do what hehad to do, but all that he, Morring, was obliged to do wasto sit and meet, and the law did not require him to agree toanything.Speller then attempted to discuss a sick leave proposalpointing out that employees would have no income if theybecame ill. Cook said she was not about to agree to thisbecause she had to call in a part-time employee tosubstitute for an absent employee. When he brought up thematter of vacations, Cook repeated that she would onlyagree to whatever the employees were presently receiving.In addition, Cook said that she could not afford to grantany wage increases. Speller stated that at the meeting therewas some talk of the insurance package but that he was notinformed by either Cook or Morring that the Company wasformulating its own program and did not agree towithdraw his proposal so that the Company couldimplement its plan.Thereafter, Speller received by mail, dated February 19,Respondent's counterproposals on the subjects of unionrepresentation, no-strike/no-lockout, and annual leave.The parties then met at Morring's suggestion on March 4.At this meeting, Morring handed Speller seven writtenproposals from the Company on the subjects of statementof purpose, definition of employees included and excluded,absolute management prerogative, equitable distribution ofwork in employees' absence, union organizational activi-ties, collection of dues, and cancellation of contract after10 days of an unauthorized strike. The collection of duesarticle provided that there would be no solicitation ofemployees for union membership or dues on Companytime, and the Union was to agree that Respondent maytake disciplinary action for a violation of that provision.Speller told Morring that such a clause was just an outrightdenial and not negotiation. He also stated that the Unioncould not agree to the cancellation of the contract in theevent of an unauthorized strike. Speller then pointed outthat the absolute management prerogative clause was onethat the Union would have to study and get back to him onit. Respondent's proposal regarding union organizationalactivities was also discussed, Speller remarking that theUnion could probably work something out with thisproposal if they could get some response on the economicpackage.4Also at this meeting Cook, who had been maintainingthroughout the negotiations that the Company did not4 It may be pointed out that, were the Company to promulgate a rulesuch as contained in its proposal regarding the distribution of unionliterature, such action would be unlawful.I Cook recollected the occasion when the state auditors were present atthe nursing home and puts it at March 30. She says that she asked Speller totalk to the auditors that day and that they told him "we will be glad to showhave any money, told Speller that the state auditors wereworking on her books across the hall and she was sure thatthey would tell him that the Company was operating in thered. She then introduced Cook to the auditors as arepresentative of the Union who was trying to get her toimprove the wages and that they should tell him she wasbroke. According to Speller, the auditors just smiled andmade no comment. There was no further discussion as tothis.5According to Cook, there was a meeting on March 4, inwhich Morring had commented that they were jumpingfrom one proposal to another without getting organized.Cook said Morring then presented Speller with 15 writtencounterproposals on a variety of subjects already dis-cussed. Morring stated that these represented clauses hehad redrafted and upon which there was agreement to beincorporated into a contract. However, no documentevidencing these 15 proposals has been submitted. Theonly documents presented are the three written proposalstransmitted to the Union by Morring's letter of February19, and the seven written proposals of Respondent, whichwere dated March 3 and were handed to Speller at themeeting of March 4. Although Cook stated that these 15proposals had been agreed upon and would be made partof a contract if and when a contract was signed, she hadalso stated in an affidavit that she never said duringnegotiations that she would or would not agree to anyproposal going into a contract.Subsequently, by letter dated April 6, 1976, to theFederal Mediation and Conciliation Service, the Unionrequested that Section 8(g) of the Act be invoked and thata board of inquiry be appointed. In a letter dated April 19,to this board, Morring noted a number of proposals asbeing still open, which would have been included amongthe 15 alleged by Cook to have been agreed to be includedin a contract.The board of inquiry set up by the FMCS met on April21, and, during the course of the hearing, it was establishedthat Respondent has implemented its group insurance andhospitalization program for the employees. The Company,in support of its statement that it was financially unable tomeet the Union's economic demands, submitted certainfinancial statements to the chairman which at the latter'sinsistence became available to the Union. This was the firsttime that the Union had an opportunity to see any recordsof Respondent. Moreover, after this meeting employeescalled Speller's attention to the fact that early in April theadministrator of the nursing home passed around a paperdetailing certain benefits employees would receive underthe insurance plan. Up to that point, Speller said he had nonotice of the implementation of the plan.On April 29, the board of inquiry issued its report ofinvestigation and recommendations for settlement of theissues in dispute. Among other things, the board found thatRespondent had made a small profit in the fiscal year1974-75 and therefore recommended an increase in wagesyou that she is operating at a loss." With regard to this matter, I wouldcredit the version of Speller to the effect that the auditors just smiled andsaid nothing. It is not likely, in my view, that independent state auditorswould comment on their work or make the statement attributed to them byCook to a stranger.324 PINE MANOR NURSING HOMEof 5 cents per hour, as well as some other economicbenefits.6Speller testified that he wired the chairman of the boardof inquiry, advising that the Union would accept hisfindings and so notified Morring. The parties then met onJune 9, during which meeting Morring advised Speller thatthe Company was not going to accept the Board's findings.He also informed Speller that it would serve no purpose forthe Union and Company to negotiate further because ofthe unfair labor practice charges filed by the Union. Thiswas confirmed by Morring, in writing, dated June 10.There have been no other meetings.Robert Silone testified for Respondent that he was aninsurance agent who had been working for some time in1975 on an insurance plan for Respondent's nursinghomes. He stated that he completed his work sometimearound Christmas and then obtained proposals frominsurance companies in January. He received the go-aheadfrom Respondent early in 1976 and the plan was sent forapproval by the state medicaid authorities which wasgranted in March and the plan became effective April 1.Silone stated that he recalls visiting Respondent's nursinghome and explaining the details of the insurance plan at ameeting of employees.C. Discussion and AnalysisI. The alleged unlawful unilateral changeIt is uncontroverted that effective April 1, 1976, Respon-dent instituted its hospitalization and health insuranceprogram. Respondent asserts that in the course of negotia-tions it had mentioned to the Union that it had beenworking on an insurance program for the past 2 years. Thiswas reasserted, according to Respondent's witnesses, at ameeting on February II 1, and the Union withdrew its owninsurance proposal following Cook's statement that shewould like to implement her own program. As noted above,I have discredited Respondent's version of that meetingwith regard to the insurance program and found that theUnion withdrew its own insurance plan along with severalother proposals following a caucus with the mediator inorder to encourage movement at the bargaining table. I donot find it likely that the Union would have withdrawn itsown proposal and assented to a program of Respondentwithout any knowledge of the details or benefits to bederived from such program. In this connection, there is noevidence or any allegation on the part of Respondent thatit provided the Union with any information or summary ofits own proposed program. In addition, there is thetestimony of Respondent's witness, Silone, its insuranceagent, who stated that he was working on such a programin 1975 and had completed his studies in December of thatyear. It is clear that Respondent had been preparing aninsurance program to encompass not only the nursinghome involved herein but others owned by Respondent'sprincipals, without notifying the Union. The fact that theUnion voluntarily withdrew its own proposal during thecourse of bargaining does not relieve Respondent of itsobligation to notify the Union of its intention to institute6 The report of the board of inquiry was received in evidence uponrequest of Respondent.an insurance program. Accordingly, I find that byimplementing its insurance program on April I withoutnotice to the Union Respondent unilaterally changed theworking conditions of the employees in the unit andthereby violated Section 8(aX1) and (5) of the Act.N.LR.B. v. Katz, 369 U.S. 736 (1962).2. The alleged failure to bargain in good faithThe facts as set forth and found above are a distillationfrom the testimony of what I believe to have occurredduring negotiations. There has been confusion, as pointedout, concerning the dates of the bargaining sessions withthe result that what was discussed or occurred on a certaindate, according to one party, happened on another dateaccording to the other party. Nevertheless, for the mostpart the dates are not significant.The issue of course is whether on the basis of the entirerecord Respondent did or did not bargain in good faith.The standard laid down by Section 8(d) for the measure-ment of "good faith" is not rigid but, necessarily, is anelastic concept having meaning "only in its application tothe particular facts of a particular case." N.LR.B. v.American National Insurance Company, 343 U.S. 395, 410(1952). The problem "is essentially to determine from therecord the intention or state of mind of [the Employer] inthe matter of [his] negotiations with the Union. In thisproceeding, as in many others, such a determination is aquestion of fact to be determined from the whole record."N.LRKB. v. National Shoes, Inc., 208 F.2d 688, 691 (C.A. 2,1953).To determine whether a party's conduct demonstrates anunlawful failure to abide by the duty to bargain in goodfaith is an elusive inquiry. And, once the parties begin tomeet and talk at the bargaining table, objective standardsare not readily at hand. N.LRtB. v. Herman Sausage Co.,275 F.2d 229, 231 (C.A. 5, 1960). But merely meetingtogether or showing a willingness to talk does not dischargethe duty to bargain. Tex Tan Welhausen Company v.N.LR.B., 419 F.2d 1265, 1268 (C.A. 5, 1969). To mechani-cally go through the forms of bargaining is not sufficientbecause parties are required not only to meet but tonegotiate and bargain in good faith. The statute requiresthat they enter discussions with an "open and fair mindand a sincere purpose to find a basis of agreement."N.LRB. v. A. W. Thomspon, Inc., 449 F.2d 1333 1335(C.A. 5, 1971). The Board itself has stated "collectivebargaining is not simply a series of formal meetingsbetween employer and union where each maintains a 'takeit or leave it' attitude; it presupposes a desire to reachultimate agreement. The mere willingness of one party inthe negotiations to enter into a contract of his owncomposition also does not satisfy the good-faith bargainingobligation." Wal-Lite Division of the United States GypsumCo., 200 NLRB 1098, 1101 (1972). Applying these princi-ples to the instant case, I find that Respondent has failed inits duty to bargain in good faith with the Union as theexclusive representative of its employees and therebyviolated Section 8(aX5) and (1) of the Act.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy finding is based on a number of factors whichemerge from the record as a whole. Bargaining commencedin August 1975 by the submission of the Union's proposals,followed by additional union proposals including wagerates in October. From the outset, the meetings weremarked by Respondent's steadfast refusal to discuss anymatters relating to economics, and its rather desultorydiscussion of noneconomic union proposals. Also Respon-dent failed to submit any counterproposals despite requestsby the Union, each time pleading that its counsel ornegotiator was too busy to prepare any. Finally, after manymonths, Respondent brought forth on January 20, 1976, asingle proposal dealing with the subject of seniority. Itfollowed this by submitting proposals on three items bymail on January 28, and an additional three items onFebruary 19. By letter dated March 3 Respondentsubmitted seven proposals for union consideration. Ofcourse none of these proposals pertained to monetaryconsiderations. During this period of time wheneverpressed by the Union for a response to its economicproposals, or a request by the Union that Respondentsubmit counterproposals on these subjects, Respondentcontinued to state that it was losing money, and was unableto afford any wage increase or any other benefit that wouldinvolve the additional expenditure of money. There was aconstant refrain to the effect that Respondent was notlegally obligated to agree to anything but had merely toagree to listen. Needless to say, this statement is anincorrect statement of the law as Respondent had theobligation to meet and bargain in good faith, and this isalso indicative of a frame of mind demonstrating intransi-gence and a refusal to discuss mandatory subjects ofbargaining. Time after time, Cook refused to discuss anymatters regarding wages, or fringe benefits requiring thepayment of money. While it is clear that Respondent wasnot under any obligation to agree to a wage increase oreconomic fringe benefits, it certainly was under anobligation to discuss these matters.Several of Respondent's counterproposals similarlyindicate a lack of good faith in its bargaining. Thus, acounterproposal entitled "Union Organization Activities"contains a provision prohibiting distribution of unionliterature on company premises, a rule which if promulgat-ed and enforced by Respondent would be clearly inviolation of Section 8(aXl) of the Act. Another proposal inits March 3 package, entitled "Cancellation of Contract forUnauthorized Strike," would provide for the cancellationof the contract in the event employees struck for a periodof 10 days. Respondent also proposed to prohibit solicita-tion of employees for union membership or dues oncompany time, again a provision which, if enacted, wouldbe violative of the Act. These are proposals to which noself-respecting union could agree, and submitted as theywere in March, almost 8 months after the commencementof bargaining, is another measure of the bad faith ofRespondent and its apparent resolve not to reach anyagreement. N.LR.B. v. Reed & Prince Mfg. Co., 205 F.2d131, 139 (C.A. 1, 1953). Nor is it sufficient that the partiesmay have agreed to language that was acceptable shouldan agreement. be reached, as was the case here inconnection with the jury duty and bulletin board proposalof the Union.I have found that Respondent violated the Act byunilaterally and without notice instituting a health andinsurance plan on April 1. This is of course an independentviolation of the Act, but it also demonstrates the lack ofgood faith on the part of Respondent. Respondent hadbeen pleading poverty since the beginning of thesenegotiations, and had refused to discuss any unionproposal, including insurance, which would entail theincreased expenditure of money. Nevertheless, it institutedits own insurance program effective April 1, 1976, anobvious incurring of financial expense on its part. More-over, Respondent, through its insurance agent, had beenexploring the matter of insurance since sometime in 1975,another indication of its lack of candor when it refused todiscuss the Union's proposal from the very outset.Finally, at the last meeting of the parties on June 9,Respondent took the position that it would no longer meetwith the Union while unfair labor practice charges werepending before the Board. This position was reduced towriting by letter dated June 10 and is part of the recordherein. The Board has stated in such situations that: "It iswell settled that the pendency of unfair labor practicecharges against an employer does not relieve it of its dutyto bargain with the Union filing those charges and that arefusal to bargain because of pending charges constitutesbad-faith bargaining on its part." Rauland, Division ofZenith Radio Corporation, 187 NLRB 785 (1971). As thisissue was fully litigated, although not alleged in thecomplaint as an independent violation, I find by suchconduct Respondent refused to bargain within the meaningof Section 8(aX5) and (1) of the Act.In conclusion, I find that the totality of the bargainingcontract establishes that Respondent's state of mindthroughout the negotiations was one of unwillingness toreach agreement, and reveals that Respondent approachedthe bargaining table with a closed mind and intransigentposition about numerous mandatory bargaining subjects,amounting to a take-it-or-leave-it attitude. I find, therefore,that Respondent has refused to bargain in good faith withthe Union.7IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IIIabove, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be ordered7 Wal-Lite, Division of United States Gypsum Company, supra.326 PINE MANOR NURSING HOMEto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.I have found that Respondent has failed to bargain ingood faith with the Union and I shall therefore order it tocease and desist from its refusal to bargain collectively withthe Union and, upon request, to bargain collectively withthe Union as the exclusive representative of its employeesin the appropriate unit, and, if an understanding is reached,to embody such understanding in a signed contract. TheUnion having been certified on June 2, 1975, as theexclusive collective-bargaining representative of employeesin the appropriate unit, and Respondent having immedi-ately thereafter engaged in bad-faith bargaining as de-scribed above, I shall recommend that the Union'scertification be extended for a period of I year from thedate of the commencement of actual bargaining. Mar-JacPoultry Company, Inc., 136 NLRB 785 (1962).It has been also found that Respondent unilaterallychanged the working conditions of its employees byimplementing an insurance program. I shall, therefore,further recommend that Respondent be required to restorethe status quo ante as existed prior to the implementation ofthe insurance program should the employees so desire.8Ishall also recommend that Respondent cease and desistfrom unilaterally changing conditions of employment.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. All nurses aides, orderlies, dietary departmentemployees, housekeeping department employees, andlaundry employees; excluding registered nurses, chargelicensed practical nurses, executive secretaries, watchmenand/or guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4. At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5. Since November 17, 1975, by failing and refusing tobargain in good faith with the Union, as collective-bargaining representative of Respondent's employees inthe aforesaid appropriate unit with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By unilaterally changing working conditions throughthe implementation of an insurance program effectiveApril 1, 1976, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) of the Act.8 Atlas Tack Corporatrion 226 NLRB 222 (1976).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.7. By the foregoing conduct and its refusal to bargainwith the Union, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER9The Respondent, Pine Manor Nursing Home, Inc.,Tuskegee, Alabama, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Laborers' LocalUnion No. 246, a/w Laborers' International Union ofNorth America, AFL-CIO, as the exclusive representativeof its employees in the above-described collective-bargain-ing unit.(b) Unilaterally instituting and implementing an insur-ance program; provided, however, that nothing herein shallbe construed as requiring Respondent to vary or abandonany economic benefit or any condition of employmentwhich it has heretofore established.(c) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively concerning ratesof pay, wages, hours of employment, and other terms andconditions of employment with Laborers' Local Union No.246, a/w Laborers' International Union of North America,AFL-CIO, as the exclusive collective-bargaining represen-tative of all the employees in the appropriate unit describedabove, and, if an agreement is reached, embody it in asigned contract.(b) Restore the status quo ante with respect to theinsurance program should the employees through theirUnion so desire.(c) Post at its nursing home in Tuskegee, Alabama,copies of the attached notice marked "Appendix."10Copies of said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.'o In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."327 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally, and without consultationwith Laborers' Local Union No. 246, a/w Laborers'International Union of North America, AFL-CIO,institute or implement insurance programs; provided,however, that nothing herein shall be construed asrequiring us to vary or abandon any economic benefitor any term or condition of employment which hasbeen established.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain collectively con-cerning rates of pay, wages, hours of employment, andother terms and conditions of employment withLaborers' Local Union No. 246, a/w Laborers' Interna-tional Union of North America, AFL-CIO, as theexclusive representative of all the employees in theappropriate unit described below and, if an agreementis reached, WE WILL embody it in a signed contract.The appropriate unit is:All nurses aides, orderlies, dietary departmentemployees, housekeeping department employees,and laundry employees; excluding registerednurses, charge licensed practical nurses, executivesecretaries, watchmen and/or guards and supervi-sors as defined in the Act.Wn WILL restore the status quo ante with respect tothe insurance program should the employees throughtheir Union so desire.PINE MANOR NURSINGHOME, INC.328